                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                            CR120-002


BJORN MICHAEL WILEY




               ORDER ON MOTION FOR LEAVE OF ABSENCE



      Danny L. Durham having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have

been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Danny L. Durham be granted leave of

absence for the following periods; March 30, 2020 through March 31, 2020;

April 24, 2020; May 27, 2020 through June 1, 2020; and June 10, 2020

through June 15, 2020.

      SO ORDERED,this the^^^^/day of February, 2020.


                                       J. RANDALHALK CHIEF JUDGE
                                       UNITED STATES DISTRICT COURT
                                              [ERN DISTRICT OF GEORGIA
